Citation Nr: 1531813	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than November 4, 2009, for the grant of service connection for bilateral hearing loss, to include whether a January 1956 rating decision that denied service connection for bilateral hearing loss should be revised or reversed on the basis of clear and unmistakable error (CUE).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from September 1951 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Reno, Nevada, that denied an effective date earlier than November 4, 2009, for the grant of service connection for bilateral hearing loss.  During the pendency of this appeal, the Veteran raised CUE in a January 1956 rating decision that denied service connection for bilateral hearing loss.  A February 2013 Statement of the Case adjudicated the issue as captioned above that is currently before the Board.

In January 2013, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  In March 2014, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of each hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During each of the hearings indicated above, the issue on appeal was clarified, and the Veteran was provided notice of the requirements for a successful claim for an earlier effective date and for establishing CUE.  The Veteran was offered an opportunity to ask questions regarding his claim.  He has not asserted that VA failed to comply with these duties; he has not identified any prejudice in the conduct of the respective hearings.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for bilateral hearing loss was received in April 1955.  The claim was denied in a January 1956 rating decision.  The Veteran did not appeal that decision.

2.  The Veteran filed a subsequent claim of service connection for bilateral hearing loss in November 1967.  By letter dated later in November 1967, the RO notified the Veteran that new and material evidence was required to reopen the previously denied claim.  The Veteran did not provide any additional evidence.

3.  The Veteran filed an application to reopen his previously denied claim of service connection for bilateral hearing loss on November 4, 2009.  Service connection subsequently was granted in December 2010, effective November 4, 2009. 

4.  The January 1956 rating decision denying service connection for bilateral hearing loss was supported by the evidence then of record and was not undebatably erroneous; the record does not show that the correct facts, as they were known in January 1956, were not before the RO at that time, or that incorrect laws or regulations were applied or that correct laws or regulations were not applied.

5.  There were no informal or formal claims, or written intent to file a claim for service connection for bilateral hearing loss dated after the November 1967 correspondence and prior to the November 4, 2009, claim.


CONCLUSIONS OF LAW

1.  The January 1956 rating decision that denied service connection for bilateral 
hearing loss was not clearly and unmistakably erroneous, and is final.  38 U.S.C.A. §410 (West 1964); 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105, 3.312 (1971 & 2014). 

2.  The criteria for an effective date prior to November 4, 2009, for the grant of service connection for bilateral hearing loss, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims file.  38 U.S.C.A. § 5103A (West 2014).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2014), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. 

The effective date for the grant of service connection based upon a claim reopened after final disallowance, is either the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400 (2014). 

A claim is a formal or informal communication, in writing, requesting a  determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413 (1999). 

The Veteran's initial claim for service connection for bilateral hearing loss was filed at the RO in April 1955.  This claim was denied in a January 1956 rating decision.  The Veteran did not file a substantive appeal or statement which could be interpreted as a substantive appeal of that decision. 

Because the Veteran did not appeal the January 1956 decision within one year of receiving notification of the denial of the claim, the decision became final one year after notification of the denial.  See 38 U.S.C.A. §410 (West 1964); 7105 (West 2002); 38 C.F.R. §§ 3.104 , 3.105, 3.312 (1971 & 2014). 

Where a prior claim has been denied and a substantive appeal was not filed, the Veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b).  The Veteran filed a subsequent claim of service connection for bilateral hearing loss in November 1967.  By letter dated later in November 1967, the RO notified the Veteran that new and material evidence was required to reopen the previously denied claim.  The Veteran did not provide any additional evidence.

The Veteran filed to reopen his previously denied claim of service connection for bilateral hearing loss on November 4, 2009.  Service connection was subsequently granted in December 2010, effective November 4, 2009. 

The Veteran argues that the January 1956 rating decision was clearly and unmistakably erroneous in denying his claim of service connection for bilateral hearing loss, and that service connection should have been established effective from the day he was discharged from service.  He specifically argues that the service entrance examination report dated in September 1951 was erroneous in assigning whispered voice test findings less than 15/15, bilaterally, and that the RO failed to consider a February 1954 service treatment records indicating that the Veteran's hearing had worsened, bilaterally.  He has asserted that but for such errors, he would have been determined to be entitled to service connection. 

A RO decision that has become final generally may not be reversed or amended in the absence of CUE. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105a; 38 U.S.C.A. §§ 5108, 7105(c).  Where CUE is found in a prior rating decision, the prior decision will be reversed or revised. For the purpose of authorizing benefits, the rating or other adjudicative decisions which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 C.F.R. § 3.105(a). 

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 40 (1993). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

The basic provisions of the law regarding service connection are the same today as they were at the time of the RO's January 1956 decision.  At the time of the January 1956 rating decision, the record included the Veteran's claim, and his service treatment records, and a VA examination report dated in December 1955.

The service treatment records included an entrance report of medical examination dated in September 1951 which showed whispered voice test results less than 15/15 (11/15 right ear and 10/15 left ear), and a notation of defective hearing, not considered disabling.  The report also assigned a "2" in the category of Hearing, on the Physical Profile Serial ("PUHLES"). See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PUHLES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of fitness for retention in the military service.).

A service treatment record dated February 11, 1954, shows that the Veteran's hearing in both ears was noted to be worsening.  

A separation report of medical examination dated in November 1954, along with a chronological record of medical care of the same date, show a notation of bilateral deafness, not considered disabling.  The report also assigned a "1" in the category of Hearing, on the "PUHLES" serial reflecting a high level of fitness.

The December 1955 VA examination report shows that hearing was measured at 20/20 on whispered voice testing.

The RO, in denying his claim for service connection, found that the Veteran had bilateral defective hearing at induction, and that there was no evidence of any aggravation of the condition during service.  Accordingly, the claim was denied. 

Under the laws and regulations extant at the time of the January 1956 rating decision, Veterans were presumed to have been in sound condition at their entry into active service except as to defects, infirmities, or disorders noted at service entrance or where clear and unmistakable (obvious or manifest) evidence showed that a disease existed prior to entry on to active service.  Only such conditions recorded in an examination report were considered as "noted" at service entrance. 38 C.F.R. § 3.304(b).  A pre-existing disease would be considered to have been aggravated during active service where there was an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease.  38 C.F.R. § 3.306. 

In this regard, although the RO in December 2010 granted the Veteran's claim of  service connection for bilateral hearing loss.  Based upon a favorable November 2010 VA medical opinion, the RO explained that service treatment records had shown hearing loss; hearing loss had been noted at entrance into service; and the evidence of record provided no specific finding that the increased disability was due to normal progression.  The RO concluded that the presumption of aggravation was not overcome, and that service connection on the basis of aggravation was granted.

The Board finds that the Veteran's assertions as to CUE are incorrect.  First, while the January 1956 RO decision did not expressly reference the February 11, 1954, service treatment notation of  a worsening of the Veteran's hearing, this cannot be taken as proof that the RO did not consider the treatment record.  Prior to February 1990, VA regional offices were not required to provide a statement of reasons or bases for their decisions, and the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that RO decisions prior to that date are presumptively valid, even in the absence of such discussion.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004) (holding that statements of reasons or bases in the regional offices' decisions were not required prior to "the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision"); see also Eddy v. Brown, 9 Vet. App. 52, 58 (1996) (holding that "silence in a final [regional office] decision made before February 1990 cannot be taken as showing a failure to consider evidence of record.") Accordingly, "to establish [CUE] in a pre-February-1990 [regional office] decision, it must be clear from the face of that decision that a particular fact or law had not been considered in the [regional office's] adjudication of the case."  Joyce v. Nicholson, 19 Vet. App. 36, 46 (2005).  There is no indication on the face of the January 1956 rating decision that the RO did not consider the evidence of record in the claims file at the time of the decision-including the evidence subsequently cited by the Veteran.  Thus, the Board cannot conclude that the RO failed to do so on the basis of silence alone.  See Eddy, 9 Vet. App. at 58; see also King v. Shinseki, 26 Vet. App. 433, 439 (2014).  Absent evidence to the contrary and consistent with the holdings of the Court, the Board will presume that the RO correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992). 

Additionally, in light of the evidence then of record failing to demonstrate that the bilateral hearing loss had increased in severity beyond its natural progression, any argument that the January 1956 rating decision's conclusion that the bilateral hearing loss was not aggravated is simply a disagreement as to how the facts at that time were weighed.  See Joyce, 19 Vet. App. at 46; 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).  While defective hearing was shown at separation, hearing was also shown to be characterized as a reflecting a high level of fitness.  With respect to the Veteran's argument that his bilateral hearing loss should not have been considered to have been a pre-existing disorder, that too speaks to the nature of the way the facts were weighed, and thus cannot form a basis for a finding of CUE.

Moreover, at the time of the January 1956 rating decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the RO rating panel participated in the January 1956 decision and was a signatory to the determination.  This signature signified agreement with the finding that the Veteran's bilateral hearing loss pre-existed entry into active service and was 
not aggravated by active service.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010) (acknowledging RO rating boards included physicians in pre-Colvin era decisions and permissibly relied on the medical judgment offered by the medical member of the rating board who participated in the determination); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment).  The opinion that the evidence was insufficient to establish service connection was supported by the medical member of the panel and the RO apparently relied on his medical judgment in deciding the claim. 

For the reasons set forth above, the Board finds that the January 1956 decision was adequately supported by the evidence then of record and was not undebatably erroneous.  The record does not demonstrate that the correct facts, as they were known in January 1956, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error. 

Having determined that the January 1956 rating decision was not clearly and unmistakably erroneous in denying service connection, the Board concludes that the January 1956 rating decision is final.  As noted above, the effective date for the grant of service connection based upon a claim reopened after final disallowance in this case is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2014). 

Because the current effective date of service connection was based upon the date the Veteran's November 2009 application to reopen the claim was received, the next question before the Board is whether there are any earlier, non-final, applications to reopen the claim upon which an earlier effective date of service connection may be granted. 

The record in this regard does reflect that in November 1967, the Veteran filed a subsequent claim of service connection for bilateral hearing loss.  However, by letter dated later in November 1967, the RO notified the Veteran that new and material evidence was required to reopen the previously denied claim.  The Veteran did not provide any additional evidence or argument in support of his claim.  The November 4, 2009, communication was interpreted as a new claim, and service connection was subsequently granted, effective that date. 

Because at the time of the prior denial in January 1956 the Veteran had a diagnosis of bilateral hearing loss, but there was no competent medical evidence showing that the bilateral hearing loss was incurred in or aggravated by service, the later date (November 4, 2009) in this case is the date the application to reopen was received. Because the effective date of service connection based upon a reopened claim may not be earlier than the date of the receipt of an application to reopen, an effective date earlier than November 4, 2009, is not warranted in this case.  38 C.F.R. § 3.400 (2014).


ORDER

An effective date earlier than November 4, 2009, for the grant of service connection for bilateral hearing loss, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


